DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Background
The claim amendments in the Applicant’s Response to Non-Final Office Action, filed on 11/22/22, have been entered.
According to the Amendment, claims 1-10 were pending.  Claims 1, 5, 6, 8, and 9 have been amended.  Claims 2-4 were canceled.  Therefore, claims 1 and 5-10 are now pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection(s) of claim 1 under § 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of recent claim amendments.
The Applicant’s arguments with respect to the rejection of claims 1-3 under § 103 as obvious over US Pub. No. 2018/0001911 to Khenokh et al. in view of US Pat. No. 6,363,846 to Jamrozy et al. (Jamrozy) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
The Applicant’s arguments with respect to the rejection of claims 5-10 under § 102(a)(1) as being anticipated by Jamrozy, supra, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. § 112(b), as being incomplete for omitting essential steps.  See MPEP § 2172.01.  For example, claim 1 is on a method for transporting goods in containers, the method comprising carrying containers on a wagon, securing containers, loading and unloading goods, loading and unloading coils, and transporting coils.  However, it is unclear how these steps work together to accomplish the intended goal recited in the claim preamble.  It seems as though the claim should be reordered in a way that clearly conveys how the goods and coils are loaded into containers and then transported on the wagon.  
Secondly, claim 1 is further indefinite, because it recites two layers of containers including a bottom layer of containers but fails to recite a corresponding top layer of containers.
Thirdly, claim 1 is further indefinite, because “securing a top containers [sic] to bottom containers.”  It is unclear whether the top and bottom layers of containers are secured together or a single container in the top layer of containers is secured to several containers in the bottom layer of containers. 
Fourthly, claim 1 is further indefinite, because it recites the limitations "loading and unloading the goods" and “loading and unloading the coils.”  It is unclear whether both goods and coils are loaded and unloaded from the wagon or the goods and coils are simply being used interchangeably.
Claim 5 is rejected under 35 U.S.C. § 112(b), as being incomplete for omitting essential elements of the claim.  See MPEP § 2172.01.  For example, claim 1 is on a wagon for transporting two layers of containers, the wagon comprising bogies and a platform.  However, the claim further recites a limitation directed towards a plurality of sidewalls on the platform without first reciting the sidewalls as an additional element of the claim.  Similarly, the claim fails to recite a top layer and bottom layer of containers as additional elements of the claim.  Claims 6-10 are indefinite as they depend from claim 5.

Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under § 112(b) set forth in this Office action.
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under § 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655